               Case 1:19-cv-02218-LLS Document 150 Filed 08/18/20 Page 1 of 1
Ll OR IGlr-'    L

     UNITED STATES DI STRICT COURT
                                                               ·~~ I ,- :~SONY
                                                                   :,;; , '. \lf'.'-T
                                                                   1:.U.-__'--' lHO 'iI C..\LLY FILED
                                                                                                               I
     SOUTHERN DISTRICT OF NEW YORK                             I DO( #:
                                                               1
     REALLY GOOD STUFF , LLC ,                                 jj D~ I E F-IL-.~ -D:_$_.7.-:; f-=--,1/.--
                                                                                                      2.-_a_

                                      Plaintiff ,

                        - against -                        19 Civ . 2218            (LLS)

     BAP INVESTORS , L.C . and CREATIVE                   MEMORANDUM & ORDER
     KIDS FAR EAST INC . ,
                               Defendants .

           De fendants ' August 14 , 2020 letter - application to redact

     financial information from the publicly- filed motion papers is

     granted to the extent that they may redact from Table 2 on page

     8 o f the i r brief the figures in the columns captioned " Whlsle

      Pr ice " a nd " Manuf . Costs " with the understanding that if

     computation is s ues are raised that require rulings about

     ca l culations , these figures may have to be disclosed publicly .

           So ordered .

      Dated:        New York , New York
                    Augu s t 18 , 2020


                                                    LOUIS L. STANTON
                                                        U. S . D. J .




                                             - 1-
